OPINION of the Court, by
Ch. J. Edwards.
It appears that Lipscomb had obtained 'a judgment in eject*146ment, against Grubbs, upon which Grubbs filed his bill and obtained an injunction upon certain adversary titles exhibited in the bill ; that after the injunction was dissolved, and the cause disposed of, Grubbs filed a new bill exhibiting a new adversary claim, and obtained another injunction against Lipscomb, which last injunction was dissolved, and as this court conceive, was properly done, inasmuch as a party ought not to be allowed two injunctions, under such circumstances.
Independently of these considerations it may be observed, that the purchase alleged by the bill, to be made from Shields’s representatives, is put in issue by the answer and proof thereof expressly required ; and there is no evidence in the record, that such purchase was ever made : without which the complainant could make out no equity.-Decree affirmed.